Exhibit 10.2
 
 
FORM OF DEVRY INC.
 
RESTRICTED STOCK UNIT AGREEMENT
 
THIS AGREEMENT, made and entered into as of the Award Date by and between DeVry
Inc., a Delaware corporation (“DeVry”), and the Participant.
 
WHEREAS, DeVry maintains the DeVry Inc. Incentive Plan of 2005 (the “Plan”); and
 
WHEREAS, the Participant is an officer of DeVry or one of its subsidiaries who
is subject to Section 16 of the Securities and Exchange Act of 1934 and has been
selected by the Compensation Committee of DeVry’s Board of Directors (the
“Committee”) to receive an award of Stock Units (this award is referred to as
“Full Value Shares” in this Agreement because it represents the Participant’s
ability to receive actual shares of Common Stock of DeVry as the Full Value
Share award vests).
 
NOW, THEREFORE, DeVry and the Participant hereby agree as follows:
 
1.  
Agreement.  This Agreement evidences the award to the Participant of the number
of Full Value Shares relating to the Common Stock of DeVry as set forth
above.  A Full Value Share is the right to receive a distribution of a share of
Common Stock for each Full Value Share as described in Section 5 of the
Agreement.  The Agreement and Full Value Share award shall be subject to the
following terms and conditions and the provisions of the Plan, which are hereby
incorporated by reference.  A copy of the Plan may be obtained by the
Participant from the office of the Secretary of DeVry or from the stock
administrator’s website.

 
2.  
Full Value Share Account.  DeVry shall maintain an account (the “Account”) on
its books in the name of the Participant which shall reflect the number of Full
Value Shares awarded to the Participant and not vested.  Until the Full Value
Shares vest, they are not actual shares of Common Stock, but represent the right
to receive shares of Common Stock upon vesting.

 
3.  
Dividend Equivalents.  Upon the payment of any dividends on Common Stock
occurring while any portion of the Participant’s Full Value Share award is
outstanding, DeVry shall promptly pay to each Participant an amount in cash
equal to the dividends that the Participant would have received had the
Participant been the actual owner of the

 
4.  
Vesting.

 
(a)  
Except as described below, the Participant shall become vested in his or her
Full Value Share award in accordance with the Vesting Schedule set forth above
if he or she remains in continuous employment with DeVry or an affiliate until
such date.

 
(b)  
If the Participant’s employment with DeVry and all affiliates terminates prior
to the completion of the Vesting Schedule due to death or disability, the Full
Value Share award shall become fully vested on such date.  For this purpose
“disability” means the Participant’s being determined to be disabled under
DeVry’s long-term disability plan as in effect from time to time, regardless of
whether the Participant is an actual participant in such plan (if the
Participant is a participant in such plan, the determination of disability shall
be made by the party responsible for making such determination under the plan,
and if the Participant is not a participant in such plan, the determination of
disability shall be made by the Committee in its sole discretion).

 
(c)  
If the Participant`s employment with DeVry and all affiliates terminates prior
to the completion of the Vesting Schedule due to mutual agreement, the
Participant shall be credited with one additional year of service for purposes
of determining the vested portion of the Full Value Share award.  For this
purpose, "mutual agreement" means a written agreement between DeVry and the
Participant that the Participant’s employment with DeVry and all affiliates will
be voluntarily terminated; provided that such agreement must be executed by the
Participant within 21 days after written notice is given by either party of the
impending termination, and if no such agreement is executed by the Participant
within such 21-day period, no mutual agreement shall be deemed to exist.

 
 
 

--------------------------------------------------------------------------------

 
 
(d)  
If the Participant’s employment with DeVry and all affiliates terminates prior
to the completion of the Vesting Schedule due to retirement, the Full Value
Share award shall continue to vest in accordance with the vesting schedule
described in Section 4(a).  For this purpose, “retirement” means the
Participant’s termination without cause on or after the date on which the
Participant has attained age 55 and the sum of his or her age and service equals
or exceeds 65.

 
For this purpose (i) the term “service” means the Participant’s period of
employment with DeVry and all affiliates (including any predecessor company or
business acquired by DeVry or any affiliate, provided the Participant was
immediately employed by DeVry or any affiliate) and (ii) the term “cause” means
the Participant’s termination of employment due to unsatisfactory performance or
conduct detrimental to DeVry or its affiliates, as determined solely by
DeVry. Age and service shall be determined in fully completed years. 
 
Any Participant whose employment terminates due to retirement as described in
this Section 4(d) must execute and deliver to DeVry an agreement, in a form
prescribed by DeVry, and in accordance with procedures established by DeVry,
that he or she will not compete with, or solicit employees of, DeVry and its
affiliates for the remainder of the vesting period, and that he or she releases
all claims against DeVry and its affiliates.  If the Participant fails to
execute such agreement, or if the agreement is revoked by the Participant, the
Full Value Share award shall be forfeited to DeVry on the date of the
Participant’s retirement.
 
(e)  
If the Participant’s employment with DeVry and all affiliates terminates prior
to the completion of the Vesting Schedule for any reason other than death,
disability, mutual agreement or retirement, the portion of the Participant’s
Full Value Share award that is not vested as of such date shall be forfeited to
DeVry.

 
(f)  
For purposes of this Agreement, the term “affiliate” means each entity with whom
DeVry would be considered a single employer under Sections 414(b) and 414(c) of
the Code, substituting “at least 50%” instead of “at least 80%” in making such
determination.

 
(g)  
If the Committee determines, in its sole discretion, that there is an Excess
Award, the Excess Award shall be satisfied:

 
(i)  
From any portion of the Award that has not yet been settled, by (A) forfeiting
unvested Full Value Shares, then (B) to the extent necessary, forfeiting vested
Full Value Shares not yet settled.

 
(ii)  
To the extent necessary with respect to the portion of the Award that has been
settled, by (A) the Participant returning the Shares issued under this Award,
(B) forfeiting all or any portion of the Participant’s other Awards, (C) in the
Committee’s sole discretion, entering into an agreement with the Participant for
the repayment of all or any portion of an Excess Award, (D) to the extent
permitted by law, offsetting any portion of an Excess Award against any other
amounts owed to the Participant by DeVry or any affiliate, (E) in the
Committee’s sole discretion, pursuing legal action against the Participant to
secure repayment of the Excess Award, and/or (F) any other method of recoupment
the Committee determines is appropriate.

 
(h)  
For purposes of this Agreement:

 
(i)  
“Excess Award” shall mean all or any portion of this Award that the Committee
determines, in its sole discretion, was granted based on the financial results
that subsequently become Restated Financials.

 
(ii)  
 “Restated Financials” shall mean any applicable financial results of DeVry
and/or one or more of its affiliates that are subsequently restated due to
conduct by the Participant that the independent directors of the Board of
Directors or a committee of such board determine, in their sole discretion, was
knowing, intentionally fraudulent or illegal.

 
 
 

--------------------------------------------------------------------------------

 
 
(iii)  
The foregoing provisions of this Section 4 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Participant and DeVry, and the provisions in such
employment security agreement or severance agreement concerning vesting of a
Full Value Share award shall supersede any inconsistent or contrary provision of
this Section 4.

 
5.  
Settlement of Award.  If and when a Participant becomes vested in his or her
Full Value Share award in accordance with Section 4, DeVry shall distribute to
him or her, or his or her personal representative, beneficiary or estate, as
applicable, a number of shares of Common Stock equal to the number of Full Value
Shares subject to the Full Value Share award that become so vested.  Such shares
shall be delivered within 30 days following the date of vesting.

 
6.  
Withholding Taxes.  The Participant shall pay to DeVry an amount sufficient to
satisfy all minimum Federal, state and local withholding tax requirements
arising in connection with the vesting of the Full Value Share award prior to
the delivery of any shares subject to such Full Value Share award.  Payment of
such taxes may be made by one or more of the following methods:  (a) in cash,
(b) in cash received from a broker-dealer to whom the Participant has submitted
irrevocable instructions to deliver the amount of withholding tax to DeVry from
the proceeds of the sale of shares subject to the Full Value Share award, (c) by
directing DeVry to withhold a number of shares otherwise issuable pursuant to
the Full Value Share award with a fair market value equal to the tax required to
be withheld, or (d) by delivery (including attestation) to DeVry of other Common
Stock owned by the Participant that is acceptable to DeVry, valued at its fair
market value on the date of payment.

 
7.  
Change in Control.  In the event of a Change in Control of DeVry (as defined in
the Plan), the Participant shall become immediately vested in his or her Full
Value Share award, and the Committee shall have the sole discretion to take
appropriate actions with respect to the Full Value Share award, including (a) to
cause such Full Value Share award to be settled in shares of Common Stock as
described in Section 5 above, which shares shall be subject to the terms of the
Change in Control event in the same manner as the other shares of outstanding
Common Stock, or (b) to provide for the mandatory purchase of the Full Value
Share award for an amount of cash equal to the then Fair Market Value of the
Common Stock, multiplied by the number of Full Value Shares subject to the Full
Value Share award.

 
8.  
Rights as Stockholder.  The Participant shall not be entitled to any of the
rights of a stockholder of DeVry with respect to the Full Value Share award,
including the right to vote and to receive dividends and other distributions,
until and to the extent the Full Value Share award vests and is settled in
shares of Common Stock.

 
9.  
Share Delivery.  Delivery of any shares in connection with settlement of
the Full Value Share award will be by book-entry credit to an account in the
Participant’s name established by DeVry with DeVry’s transfer agent, or upon
written request from the Participant (or his or her personal representative,
beneficiary or estate, as the case may be), in certificates in the name of the
Participant (or his or her personal representative, beneficiary or estate). 

 
10.  
Award Not Transferable.  The Full Value Share award may not be transferred other
than by will or the applicable laws of descent or distribution or pursuant to a
qualified domestic relations order.  The Full Value Share award shall not
otherwise be assigned, transferred, or pledged for any purpose whatsoever and is
not subject, in whole or in part, to attachment, execution or levy of any
kind.  Any attempted assignment, transfer, pledge, or encumbrance of the Full
Value Share award, other than in accordance with its terms, shall be void and of
no effect.

 
11.  
Beneficiary Designation.  The Participant may, from time to time, name any
beneficiary or beneficiaries to whom distribution of the shares of Common Stock
subject to the vested portion of the Full Value Share award is to be made, in
the event of his or her death.  Each such designation will revoke all prior
designations, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant with the Committee during his or
her lifetime.  In the absence of any such designation, or if all beneficiaries
predecease the Participant, then the Participant’s beneficiary shall be his or
her estate.

 
 
 

--------------------------------------------------------------------------------

 
 
12.  
Administration.  The Full Value Share award shall be administered in accordance
with such regulations as the Committee shall from time to time adopt.

 
13.  
Governing Law.  This Agreement, and the Full Value Share award, shall be
construed, administered and governed in all respects under and by the laws of
the State of Delaware.

 
14.  
Acceptance of Agreement by Participant.  The Participant’s receipt of the Full
Value Share award is conditioned upon the acceptance of this Agreement by the
Participant no later than 60 days after the Award Date set forth above or, if
later, 30 days after the Participant receives this Agreement.  Upon execution of
the Agreement, the Participant and DeVry signify their agreement with the terms
and conditions of this Agreement.